Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered June 10, 2002, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial (Hollie, J), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the police officer’s testimony at the suppression hearing was credible. “The factual findings and credibility determinations of a hearing court are entitled to great deference on appeal and will not be disturbed unless clearly unsupported by the record” (People v Cameron, 6 AD3d 546 [2004]; see People v Chapman, 277 AD2d 392 [2000]; People v Johnson, 255 AD2d 456 [1998]). The record supports the Supreme Court’s determination to credit the police officer’s testimony, which indicated that there was probable cause for *599both the initial stop and subsequent search of the defendant’s vehicle (see People v Robinson, 97 NY2d 341 [2001]; People v Pierre, 8 AD3d 904, 905 [2004]; see also People v Morgan, 10 AD3d 369 [2004]). Consequently, the Supreme Court properly denied suppression (see People v Denson, 222 AD2d 691 [1995]). Schmidt, J.E, Santucci, Crane and Skelos, JJ., concur.